EXHIBIT 10 (viii)(4)

 

FOURTH AMENDMENT

OF THE

NORTHERN TRUST CORPORATION

SUPPLEMENTAL PENSION PLAN

 

WHEREAS, the Northern Trust Corporation (the “Corporation”) sponsors the
Northern Trust Corporation Supplemental Pension Plan, as amended and restated
effective as of July 20, 1999, (the “Plan”); and

 

WHEREAS, pursuant to Section 6.1 of the Plan, the Corporation has the right to
amend the Plan when the Corporation deems such amendment to be advisable; and

 

WHEREAS, the Corporation deems it advisable to amend the Plan;

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1. Section 1.12 of the Plan is hereby deleted in its entirety and the following
new Section 1.12 is substituted therefor:

 

“1.12 “Annuity Starting Date” means the Annuity Starting Date under the
Qualified Plan; provided, however, that if a Participant does not have an
Annuity Starting Date under the Qualified Plan by the first day of the fourth
calendar month next following the calendar month in which the Participant incurs
a Break in Service under the Qualified Plan, the Participant’s Annuity Starting
Date under the Plan shall be the first day of such fourth calendar month next
following the calendar month in which the Participant incurs a Break in Service
under the Qualified Plan.”

 

2. Section 1.13 of the Plan is hereby deleted in its entirety and the following
new Section 1.13 is substituted therefor:

 

“1.13 “Payment Date” means, with respect to a Participant whose employment with
the Company and its affiliates terminates for any reason other than the
Participant’s death:

 

(a) for a Participant who has an Annuity Starting Date under the Qualified Plan
by the first day of the fourth calendar month next following the calendar month
in which the Participant incurs a Break in Service under the Qualified Plan, the
date on which the Participant receives payment of his Qualified Plan Pension
Benefit;

 

(b) for a Participant who does not have an Annuity Starting Date under the
Qualified Plan by the first day of the fourth



--------------------------------------------------------------------------------

calendar month next following the calendar month in which the Participant incurs
a Break in Service, the Participant’s Annuity Starting Date as defined in
Section 1.12 of the Plan.”

 

IN WITNESS WHEREOF, the Corporation has caused this amendment to be executed on
its behalf this 23rd day of December, 2003 effective for any Participant whose
Break in Service under the Qualified Plan occurs on or after December 1, 2003.

 

NORTHERN TRUST CORPORATION By:   /s/    Timothy P. Moen            

--------------------------------------------------------------------------------

Name:

  Timothy P. Moen

Title:

  Executive Vice President

 

- 2 -